August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  LIQUIDATING MARKETING, LTD. F/K/A RAPID SETTLEMENTS, LTD,
                          Appellant

NO. 14-13-01131-CV                          V.

     SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT
                       FUNDING, Appellee
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on November 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Liquidating Marketing, Ltd. f/k/a Rapid Settlements, Ltd.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.